Field, C. J.
Cope, J. concurring.—Ordered Ordered that the appeal be dismissed, on the authority of the case cited by the respondent.
*125Subsequently, appellant applied for a rehearing, contending that by stipulation the case was submitted on its merits.
Field, C. J. delivered the opinion of the Court —Cope, J. concurring.
As no appeal lies from the order refusing to transfer the cause to the Circuit Court of the United States for trial, this Court has no jurisdiction to pass upon the merits of the application of the defendant, even with the stipulation of the parties. It will be time enough to consider the merits when the case is properly before us.
Rehearing denied.